 In the Matter of GIUSTINABROTHERSLUMBER CO.andINTERNATIONALWOODWORKERS OF AMERICA, LOCAL 5-246, C. I. O.Case No. 19-R-1670.-Decided June 4, 1946Messrs. E. Giustinaand E.C.Trenholme,of Eugene, Oreg., for theCompany.Mr. A. F Hartung,of Portland, Oreg., andMr.Max Gardner,ofEugene, Oreg., for the C. I. O.Mr Doyle Pearson,of Portland, Oreg., andMr.W. D. Kelsay,ofEugene, Oreg, for the A. F. L.Mr Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of America,Local 5-246, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisenconcerningthe representation of em-ployees of Giustina Brothers Lumber Co., Blue River, Oregon, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Joseph D. Holmes, TrialExaminer. The hearing was held at Eugene, Oregon, on April 3, 1946.At the start of the hearing, the Trial Examiner granted a motion tointervene filed in behalf ofWillamette Valley District Council, UnitedBrotherhood of Carpenters & Joiners of America, Local 2611, A. F. L.herein called the A. F. L. The Company, the C. I. 0., and the A. F. L.appeared and participated. At theclose of thehearing, the A. F. L.moved to dismissthe petition.The Trial Examinerreferredthe motionto the Board.For reasons set forth in SectionIII(infra)the motion ishereby denied. All partieswere affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulingsmade at thehearingare free from prejudicial error andare hereby affirmed. All parties wereafforded opportunity to file briefswith the Board.68 N L. R. B., No. 61.696966-46-30451 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGuistina Brothers Lumber Co. is a partnership with its office andprincipal place ofbusinesslocated at Eugene, Oregon. The Companyis engaged in sawmill operations at Eugene and Blue River, Oregon, andin loggingoperation at Lucky Bay and Gate Creek, Oregon. The BlueRiver Sawmill is the only operation involved in this proceeding. TheCompany produces between 32,000,000 and 36,000,000 board feet offinished lumber annually, all of which is shipped out of the State ofOregon.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local 5-246, is a labor or-ganization, affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.United Brotherhood of Carpenters & Joiners of America, Local 2611,is a labor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 5th and 15th, 1945, the C. I. O. wrote the Companyrequesting recognition as the exclusive bargaining representative forthe employees at the Company's Blue River sawmill operation.OnDecember 21, 1945, the Company wrote the C. I. O. refusing suchrecognition on the ground that the A. F. L. was the recognized bargain-ing representative of its employees.The Company purchased the Blue River sawmill operation on Decem-ber 1, 1945. On December 3, 1945, pursuant to a request for recognitionby the A. F. L., a voluntary cross-check was conducted by a Companyofficial and an A. F. L. representative.' Thereupon, the Company issueda notarized statement recognizing the A. F. L. as the exclusive bargain-ing representative of its "eligible employees at Blue River, Oregon."On December 5, 1945, before the Company and the A. F. L. had executed'The cross-check was conducted in the Company'smain office at Eugene.The results wereverified by a Notary Public,and indicated thatthe A. F. L. submitted12 authorization cardswhichwere checked against the current Blue Rivermill pay rollof 18 employees. GIUSTINA BROTHERS LUMBER CO.453any written bargaining agreement covering the Blue River operation,the C. I. O. wrote the Company demanding recognition as the exclusivebargaining representative for the Blue River employees and, on Decem-ber 6,1945,filed the petition herein.The Board has held that a recogni-tion agreement alone does not bar a determination of bargaining repre-sentatives;wherefore,we reject the contention of the Company andtheA. F. L. that the Company'swritten statement of recognition wastantamount to a Board certification and constitutes a bar to theC. I. O.'sclaim for representation.2The A.F. L. also contends that the bargaining agreement betweenthe Companyand the A.F. L. coveringthe Company'sEugene mill wasextended to cover the Blue River mill, so as to create a contract bar toa present determination of representatives.We findno merit in thiscontention.Although the Company and theA. F. L., duringcontractnegotiations following the afore-mentionedcross check, had agreed orallyto follow most of the provisions of the Eugene contract,the recordclearly indicates that they were at all times negotiating a separate agree-ment for the Blue River operation,and inasmuch as such a contract wasunexecuted at the time oftheC.I.O.'s demand for recognition andthe filing of the petition herein, we find no contract bar to a presentdetermination of a bargaining representative .3A statement of a Board agent, introduced into evidence at the hearing,indicates that the C. I. O. represents a substantial number of employeesin the unit hereinafter found appropriate 4We find thata question affecting commerce has arisen concerning therepresentation of employees of theCompany,within the meaning ofSection 9(c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. seeks a unit comprised of all production, maintenance andtransportation employees in the Company's sawmill operation at BlueRiver, Oregon, excluding clerical employees and supervisory employeesabove the rank of foreman. The A. F. L. contends that the unit shouldinclude all of the Company's operations. The Company takes a neutralposition with respect to the determination of the unit.The Company is at present engaged in three lumbering operationslocated in the State of Oregon, to wit : the sawmill at Blue River involvedherein, a sawmill and planing mill at Eugene, and logging operationsYMatter of Henry WetsManufacturingCompany, Inc.,49 N.L.R. B. 511;Matter of CornProducts RefiningCo., 52 N.L.R.B. 1324, cf.Matter of Radio Corporation of America,63 N L R. B. 235,andMatterof American Marsh Pumps,Inc.,59 N. L. R. B. 1084.3Matter of Beatty Logging Co.,62 N. L.R. B. 266.iTheField Examiner reportedthat C.I.O. submitted 12 authorization cards.There areapproximately 18 employees in the appropriate unit. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDatGate Creek and Lucky Bay.5 There is no interchange of employeesbetween these operations ; the employees in each comprise a distinctand homogeneous group with separate supervision and different rates ofpay, hours of work, and other conditions of employment. Inasmuchas there is no collective bargaining history of all the Company's em-ployees in a single unit,6 we find that the unit petitioned for is appropriate.We find that all production, maintenance, and transportation em-ployees in the Company's sawmill operation at Blue River, Oregon,excluding clerical employees and supervisory employees above the rankof foreman and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Giustina BrothersLumber Co., Blue River, Oregon, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII,Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who were6TheBlue River mill is located approximately SO miles from the Eugene mill, and approxi-mately 8 and 30 miles fromGate Creek and LuckyBay, respectively.The employeesat the Company'sEugene mill are representedby Local 2611, A. F. L , andthe employeesin the Company's logging operations are represented by anotherA. F. L. local.Both of these locals have consummated separate bargaining agreements with the Company, and,as heretofore mentioned,the Companyand Local 2611were negotiating a separatecontract forthe Blue River mill at the time the petition was filed herein. GIUSTINABROTHERS LUMBER CO.455employed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Woodworkers of America,Local 5-246, C. I. 0., or by Willamette Valley District Council, UnitedBrotherhood of Carpenters & Joiners of America, Local 2611, A. F. L.,for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.